                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

BRENT MAYON COBB,
                                                     MEMORANDUM DECISION &
                       Plaintiff,                    DISMISSAL ORDER
v.

WARDEN LARRY BENZON et al.,                         Case No. 2:18-CV-975-DAK
                       Defendants.                  District Judge Dale A. Kimball



       In an Order dated April 3, 2019, the Court required Plaintiff to within thirty days pay an

initial partial filing fee of $0.51 and submit a consent to have the remaining fee collected in

increments from Plaintiff’s inmate account. To date, Plaintiff has done neither.

       IT IS THEREFORE ORDERED that, because Plaintiff has failed to comply with the

Court's order and has failed to prosecute this case, see DUCivR 41-2, Plaintiff's complaint is

DISMISSED without prejudice. This action is CLOSED.

                                              BY THE COURT:



                                              JUDGE DALE A. KIMBALL
                                              United States District Court
